FILED
                             NOT FOR PUBLICATION                           DEC 23 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NAJEEBA E. MOHAMMAD,                             No. 13-35415

                Plaintiff - Appellant,           D.C. No. 2:12-cv-01391-BAT

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Western District of Washington
                     Brian Tsuchida, Magistrate Judge, Presiding**

                            Submitted December 10, 2014***
                                 Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Najeeba Mohammad appeals the district court’s order affirming the ALJ’s

denial of social security benefits. We review de novo and reverse only if the ALJ’s

decision was not supported by substantial evidence or if the ALJ applied the wrong

legal standard. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We affirm.

      The ALJ found that Mohammad was “not entirely credible” because the

record contained (1) affirmative evidence of malingering and exaggeration of her

symptoms to obtain her children’s attention; (2) multiple inconsistent statements

regarding her activities; (3) discrepancies in the evidence regarding her ability to

speak English and Farsi; and (4) other evidence that undermined her claims

regarding the intensity, persistence, and limiting effects of her symptoms. As a

result of this credibility finding, the ALJ also rejected several medical opinions that

were based on Mohammad’s statements.

      The ALJ’s determination that Mohammad was not “forthright” about her

language abilities is supported by substantial evidence. As the ALJ explained,

Mohammad had been observed speaking English, and various individuals reported

that they had been able to communicate with her in English, albeit with some

difficulty. Much of Mohammad’s argument challenges the ALJ’s decision to

credit the report of Doctor Meinz, an examining psychologist, which Mohammad

claims is unreliable due to insufficient translation. But the case on which she


                                           2
relies, Ghokassian v. Shalala, 41 F.3d 1300 (9th Cir. 1994), does not support her

claim. The claimant in that case challenged the ALJ’s decision for crediting a

malingering diagnosis made by a medical resident who did not use an interpreter.

Id. at 1302–03. But unlike Ghokassian, Meinz used an Iranian interpreter who

“had learned to interpret” the Pashtu that Mohammad spoke. We are sensitive to

the fact that the record might bear “more than one rational interpretation” as to the

efficacy of the resulting interpretation, but the ALJ’s findings that credit this report

are “reasonably drawn from the record” and therefore must be upheld. Molina,

674 F.3d at 1111 (citing Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

2008)).

      Evidence of malingering is also sufficient to support a negative credibility

finding, which would render any claimed error regarding Mohammad’s language

skills harmless. See Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1040–41

(9th Cir. 2003) (noting that evidence of malingering would support the rejection of

a claimant’s testimony, but noting no such evidence in that case). The evidence of

malingering in the record here includes three instances in which Mohammad’s

symptoms disappeared after arriving at the emergency room with her son, a

psychological evaluation that refers to a rule-out malingering diagnosis made by




                                           3
another examining psychologist, and the provisional malingering diagnosis from

Meinz.

      Mohammad’s other arguments are unpersuasive because the ALJ offered

“germane” reasons for discounting the evidence that she would have this court

credit. See Molina, 674 F.3d at 1114 (requiring the ALJ to give “reasons that are

germane to each witness” before discounting lay testimony (quoting Dodrill v.

Shalala, 12 F.3d 915, 919 (9th Cir. 1993)). Despite the “close bond” between

Mohammad and her therapist, Ms. Mowat, the ALJ found Mowat’s reliability to be

undermined by the fact that she accepted Mohammad’s self-reported symptoms.

The opinion of the nurse practitioner, Ms. Fisher, was inconsistent with the

observations recorded in her treatment notes. Finally, the ALJ offered two

legitimate reasons for giving little weight to the lay witness testimony.

      AFFIRMED.




                                           4